The report in this ease was as follows: — “ The committee on elections report, that Ebenozer Cole and others, inhabitants of the town of Adams, petition against the right of Ezra D. Whitaker, returned a member from Adams, to a seat in this house, on two grounds: — 1st. That a motion to adjourn the town-meeting wherein he was elected was made and seconded, but was not put: 2d. That the poll was continued open until after sun-down.
On tlie first point, the evidence offered entirely failed to prove the allegation ; it being clearly proved, that the motion was duly put and decided in the negative.
On the second point, the fact was admitted by the sitting member. But as there was no allegation or suspicion of fraud or injustice, and no doubt, that the sitting member had a majority of the ballots cast, the committee are not of opinion, that the circumstances of the case are' sufficient to vacate his seat; and they therefore report, that the petitioners have leave to withdraw their petition.”
This report was agreed to.1

 62 J.H. 176, 185.